Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 12, 2021. 

Amendments
           Applicant's response and amendments, filed November 12, 2021, is acknowledged. Applicant has cancelled Claims 5-16, and 27-28.
	Claims 1-4 and 17-26 are pending. 

Election/Restrictions
Applicant has elected the invention of Group I, claim(s) 1-4 and 17-23, drawn to a method of treating the effects of disruption of normal blood flow in the CNS in an individual subject in need thereof, the method comprising the step of: 
administering a therapeutically effective dose of exogenous NeuroDl to an area where normal blood flow has been disrupted.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional method step is assessing the effectiveness of the treatment in the subject comprises an assay selected from: electrophysiology assay, blood flow assay, tissue structure assay, function assay and a combination of any two or more thereof, as recited in Claim 18. 

Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that there is no undue search burden for the Examiner to examine all the claims. 

It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Claims 1-4 and 17-26 are pending.
	Claims 19-23 and 25-26 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-4, 17-18, and 24 are under consideration. 

Priority
This application is a 371 of PCT/US2018/020251 filed on February 28, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/518,914 filed on June 13, 2017 and 62/464,469 filed on February 28, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Applicant is advised that citation of 62/464,469 filed on February 28, 2017 is apparently not consistent with the Office’s records. 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on December 29, 2020, February 23, 2021, March 9, 2021, April 26, 2021, and June 7, 2021 that have been considered. 

The information disclosure statement filed December 29, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A multitude of NPL citations have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1. 	Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) “the method…further comprising [the step of] assessing the effectiveness of the treatment in the subject”. 
With respect to Step 1, the claim is directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claim is direct to “assessing the effectiveness”, whereby the step of assessing is an abstract idea or mental thought performed by the artisan, and thus directed to a judicial exception (Step 2A, prong one: YES).

With respect to Claim 17, Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. Rather, the step of assessing a patient is based upon the observation of said patient, and is considered merely extra-solution activity within the medical diagnostic field of use. Thus, the claim does not integrate the mental analysis step of assessing into a practical application. The independent claim already requires administration of a therapeutically effective amount of the NeuroD1, thereby treating the disrupted blood flow. Claim 17 does not transform the method of Claim 1 upon achievement of the therapeutic result of the independent claim. The claim does not recite additional elements, e.g., to effect a particular treatment for the subject/patient. Rather, the claim is directed to nothing more than observing the result thus-achieved by having performed the method of Claim 1.
With respect to Claim 17, Step 2B, the step of assessing a patient is based upon the observation of said patient, and is considered merely extra-solution activity within the medical diagnostic field of use. Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).

With respect to Claim 18, Step 2A, prong two, the claim recites additional elements by which data may be gathered from which the judicial exception of assessing is determined. However, adding insignificant extra-solution activity or simply appending well-understood, routine, conventional activities previously known in the art, specified at a high level of generality, to the judicial exception to the judicial exception is not considered to integrate the judicial exception into a practical application. Similarly, generally linking the use of the judicial exception to a particular field of use, e.g. basic scientific research and/or clinical medicine, is not considered to integrate the judicial exception into a practical application.  (See MPEP 2106.05(d), (g), and (h))

The step of assessing a patient is based upon the observation of said patient, e.g. data gathered via a blood flow assay, and is considered merely extra-solution activity within the medical diagnostic field of use. Thus, the claim does not integrate the mental analysis step of assessing into a practical application. The independent claim already requires administration of a therapeutically effective amount of the NeuroD1, thereby treating the disrupted blood flow. Claim 18 does not transform the method of Claim 1 upon achievement of the therapeutic result of the independent claim. The claim does not recite additional elements, e.g., to effect a particular treatment for the subject/patient. Rather, the claim is directed to nothing more than observing the result thus-achieved by having performed the method of Claim 1.
With respect to Claim 18, Step 2B, the step of assessing a patient is based upon the observation of said patient, and is considered merely extra-solution activity within the medical diagnostic field of use, as evidenced by Lennihan et al (2000, discussed supra). Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 1-4 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of treating the effects of disruption of normal blood flow in the central nervous system (CNS) in an individual subject, the method comprising the step of administering to the area where normal blood flow has been disrupted a therapeutically effective dose of a composition comprising exogenous NeuroD1. 
The recitation implies a genus of undisclosed phenotypes, per “treating the effects”, by which “therapeutically effective dose” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0052] discloses a “therapeutically effective dose” is determined by “a significant increase of neurons”.
[0068] discloses a “therapeutically effective dose” is determined by “a significant decrease after NeruoD1 treatment” of the combination of pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and TNFalpha”.
[00138] discloses a “therapeutically effective dose” is determined by a “greater number of neurons in the subject”, or “the number of reactive glial cells will be reduced”, or “less neuroinhibitory factors will be released”, or less neuroinflammation”, or more blood vessels…evenly distributed”, or “more permissive to neuronal growth or axon penetration”, or alleviating neurological conditions”. (The Examiner notes that none of “greater number”, 
[00345] discloses that at least a first “therapeutically effective dose” achieves “a significant increase” in blood vessels. 
[00348] discloses a “therapeutically effective dose” is determined by an increase in “their motivation for food”. 
[00350] discloses a “therapeutically effective dose” is determined by a grid walking test/foot fault rate. However, instant claims fail to recite what does/does not objectively constitute failing or passing said grid walking test/foot fault rate.
[0039] discloses a “therapeutically effective dose” is determined by a GFAP signal that “increased significantly” 10 days after treatment (but not 5 days), which thus invokes a temporal variable as to when “therapeutically effective” is to be determined.
Conversely, [00315] discloses a “therapeutically effective dose” is determined by a decrease in GFAP signal. See also [00321], “significantly decreased after NeuroD1 treatment”. 
Furthermore, [00303] discloses “A suitable time window for NeuroD1 viral injection after stroke was determined”, thus again evidencing that a “therapeutically effective dose” also requires a temporal variable from which ““therapeutically effective dose” is to be determined. 
If there are multiple “effects” and multiple ways to measure “therapeutically effective dose”, to wit, concentration, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
It would be remedial to amend the claim to recite the specific “effect” that is to be treated by the claimed method, as well as an objective dosage formulation value that constitutes the “therapeutically effective dose”.
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.


3. 	Claims 1-4, 17-18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites the method step of “administering…..to an area”. 
The specification discloses the “therapeutically effective dose” may be administered via intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery [00135]. 
However, ““administering…..to an area” renders the claim indefinite because the specification fails to disclose the metric by which “to an area” is objectively defined. Rather, such is an arbitrary and subjective determination. 
The specification fails to disclose, for example, a first intravenous administration that is “to an area” as opposed to a second intravenous administration that is not “to an area”. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Applicant is advised that substituting a first term of degree for a second term of degree does not overcome the issue of indefiniteness. 

4. 	Claims 1-4 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	Claim 1 is directed to a method of treating the effects of disruption of normal blood flow in the central nervous system (CNS) in an individual subject, the method comprising the step of administering to the area where normal blood flow has been disrupted a therapeutically effective dose of a composition comprising exogenous NeuroD1. 
At issue for the purpose of written description requirements is the required “therapeutically effective dose” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result for the treatment of “the effects” of disrupted normal blood flow. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The recitation of a “therapeutically effective dose” implies a genus of undisclosed phenotypes by which “therapeutically effective dose” is to be determined and/or identified, 
For example: 
[0052] discloses a “therapeutically effective dose” is determined by “a significant increase of neurons”.
[0068] discloses a “therapeutically effective dose” is determined by “a significant decrease after NeruoD1 treatment” of the combination of pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and TNFalpha”.
[00138] discloses a “therapeutically effective dose” is determined by a “greater number of neurons in the subject”, or “the number of reactive glial cells will be reduced”, or “less neuroinhibitory factors will be released”, or “less neuroinflammation”, or more blood vessels…evenly distributed”, or “more permissive to neuronal growth or axon penetration”, or alleviating neurological conditions”. (The Examiner notes that none of “greater number”, “evenly distributed”, “more permissive”, nor “alleviating neurological conditions” are objectively defined, and thus, they, too, are subjective and arbitrary determinations.)
[00345] discloses that at least a first “therapeutically effective dose” achieves “a significant increase” in blood vessels. 
[00348] discloses a “therapeutically effective dose” is determined by an increase in “their motivation for food”. 
[00350] discloses a “therapeutically effective dose” is determined by a grid walking test/foot fault rate. However, instant claims fail to recite what does/does not objectively constitute failing or passing said grid walking test/foot fault rate.
[0039] discloses a “therapeutically effective dose” is determined by a GFAP signal that “increased significantly” 10 days after treatment (but not 5 days), which thus invokes a temporal variable as to when “therapeutically effective” is to be determined.
Conversely, [00315] discloses a “therapeutically effective dose” is determined by a decrease in GFAP signal. See also [00321], “significantly decreased after NeuroD1 treatment”. 
Furthermore, [00303] discloses “A suitable time window for NeuroD1 viral injection after stroke was determined”, thus again evidencing that a “therapeutically effective dose” also requires a temporal variable from which ““therapeutically effective dose” is to be determined. 

However, the specification fails to disclose a first dose that is not therapeutically effective to achieve a significant decrease in pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and TNFalpha, as opposed to a second dose that is therapeutically effective to increase the subject’s motivation for food. 
The specification fails to disclose a first dose that is therapeutically effective to achieve a significant increase in GFAP signal, but is not therapeutically effective to achieve a significant increase in blood vessels, as opposed to a second dose that is therapeutically effective to reduce the number of reactive glial cells, but is not therapeutically effective to improve mobility in a grid walking test/foot fault rate. 
The specification fails to disclose how to transform a first dose that is therapeutically effective to reduce the GFAP signal into a second does that is therapeutically effective to increase the GFAP signal. 
The specification fails to disclose how to transform a first dose that is therapeutically effective to be more permissive to neuronal growth or axon penetration into a second does that is therapeutically effective to generate more blood vessels, evenly distributed. 

The breadth of the instantly claimed “subject” encompasses human and non-human animals, e.g. ([00128], “The subject in need of treatment may be human or non-human mammalian”), wherein said subject may be “non-human primate, cat, dog, sheep, goat, horse, cow, pig, bird, poultry animal and rodent such as but not limited to mouse and rat” [00151], e.g. capybara.  
The breadth of the claimed “disruption of normal blood flow” reasonably encompasses both an increase and a decrease in [normal] blood flow ([00132], “Blood flow within the region may either be increased…., or decreased…”). The breadth of the claimed disorders resulting in “disruption of normal blood flow” encompass ischemia, thrombosis, embolism, hemorrhage, concussion, brain penetration, blast, inflammation, infection, tumor, chronic disease mediated restriction of blood vessels [0014]. Thus, the ordinary artisan would immediately recognize that increasing blood flow to a normal level, or decreasing blood flow to a normal level.
The specification fails to disclose a first dose that is therapeutically effective to decrease blood flow, but is not therapeutically effective to increase blood flow, as opposed to a second dose that is therapeutically effective to increase blood flow, but is not therapeutically effective to decrease blood flow. 
The specification fails to disclose how to transform a first dose that is therapeutically effective to increase blood flow into a second does that is therapeutically effective to decrease blood flow. 

The specification discloses the “therapeutically effective dose” may be administered via intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery [00135]. However, ““administering…..to an area” renders the claim indefinite because the specification fails to disclose the metric by which “to an area” is objectively defined. Rather, such is an arbitrary and subjective determination. The specification fails to disclose, for example, a first intravenous administration that is “to an area” as opposed to a second intravenous administration that is not “to an area”. (See rejection supra)

The specification discloses the “therapeutically effective dose” may be a NeuroD1 protein [00162], or nucleic acid encoding said NeuroD1 protein [0016], said “NeuroD1 protein” encompassing fragments and variants thereof [00161].
The specification fails to disclose fragments or variants of NeuroD1.
The specification fails to disclose NeuroD1 fragments or variants that are ‘functional’, as opposed to NeuroD1 fragments or variants that are not ‘functional’.
The specification fails to disclose a nexus between one or more NeuroD1 fragments or variants that are ‘functional’ for a first set of biological properties, e.g. decrease blood flow, but not functional for a second set of biological properties, e.g. improve “motivation for food”. 
The specification fails to disclose a first NeuroD1 fragment, nor therapeutically effective dose thereof, that objectively is necessarily and predictably capable of achieving “less neuroinflammation”, but not does not objectively constitute failing or passing said grid walking 
The specification fails to disclose how to modify or otherwise transform a first NeuroD1 fragment that objectively is necessarily and predictably capable of achieving “less neuroinflammation”, but not does not objectively constitute failing or passing said grid walking test/foot fault rate, into a second NeuroD1 fragment that objectively, necessarily and predictably is capable of achieving decreased GFAP signal, and also achieves “a significant increase” in blood vessels. 

	The breadth of the instantly claimed therapeutic composition encompasses polypeptides, viral and non-viral nucleic acid expression vectors [00134], such as plasmids, viruses, BACs, and YACs [00137]. 
	The specification fails to disclose a “therapeutically effective amount” of a NeruoD1 polypeptide formulation. 
The specification fails to disclose a nexus between the administration route and the pharmaceutical composition dosage so as to achieve a first therapeutic effect as opposed to a second therapeutic effect.
The specification fails to disclose a first NeruoD1 polypeptide, or fragment or variant thereof, formulation administered intranasally that necessarily and predictably achieves an increase in blood flow but not capable of achieving decreased GFAP signal, as opposed to a second NeruoD1 polypeptide, or fragment or variant thereof, formulation administered intranasally that necessarily and predictably achieves a decrease in pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and TNFalpha, but not a significant increase of neurons.
The specification fails to disclose how to modify or otherwise transform a first NeuroD1 polypeptide, or fragment or variant thereof, formulation administered intranasally that necessarily and predictably achieves an increase in blood flow but not capable of achieving decreased GFAP signal, into a second NeruoD1 polypeptide, or fragment or variant thereof, formulation administered intraperitoneally that necessarily and predictably achieves a decrease in pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and TNFalpha, and also a significant increase of neurons.

The specification fails to disclose a reduction to practice whereby the instantly recited composition is administered to a subject in the form of a plasmid, BAC, or YAC encoding a NeuorD1 polypeptide, or fragment, or variant thereof, in a “therapeutically effective amount”. 
The specification fails to disclose a nexus between the “therapeutically effective amount” that is to be administered as it relates to the enormous genus of possible administration routes reasonably encompassed by the claims. 
Rather, the specification discloses the AAV and retrovirus vectors encoding full-length NeuroD1, e.g. [00238, 245]. 

Chen et al (U.S. Patent No. 9,717,804; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘804 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘804 does not claim an administration regimen of expression vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘804 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, the mouse brains “will be examined” for “an increase in neurons in the vicinity of the NeuroD1 retrovirus injection”. 

Chen et al (U.S. Patent No. 10,201,619; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘619 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘619 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘619 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, the mouse brains “will be examined” for “an increase in neurons in the vicinity of the NeuroD1 retrovirus injection”. 

Chen et al (U.S. Patent No. 10,561,742; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition of a stroke, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘742 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘742 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘742 specification for written description of a 

Chen et al (U.S. Patent No. 11,167,044; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from Alzheimer’s Disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. 
Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001) is considered relevant prior art for having taught that patients suffering from Alzheimer’s disease also suffer from a “disruption of normal blood flow in the CNS” (e.g., Title; see entire paper). 
‘044 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘044 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘044 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, 

The ordinary artisan would not be able to extrapolate the prophetic examples to necessarily and predictably arrive at a “therapeutically effective dose” of the genus of NeuroD1 pharmaceutical formulations, to wit, protein, fragments, variants, plasmids, BACs, YACs, and viral expression vectors, concordantly and respectively, corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims to be administered via the corresponding contemplated hypothetical intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery [00135].
At best, the specification discloses retroviral or AAV expression vectors encoding wildtype, full-length NeuroD1 [00238, 240, 244-245]. However, the specification discloses [00306] that retroviral vectors cannot generate a large number of neurons for neural repair because the number of dividing glial cells is rather limited. In order to generate a sufficient number of neurons for functional repair after stroke, adeno-associated virus (AAV) was used to infect both dividing and non-dividing glial cells. AAV has the advantage of high infection rate and low pathogenicity in humans, and has been approved by FDA for clinical trials in the treatment of CNS disorders. The specification discloses the use of AAV serotype 9 [00307], whereby said AAV vector is administered directly to the area via stereotactic injection [00232-234].

The prior art fails to disclose reductions to practice of administering NeuroD1 protein, fragments, or variants thereof to a subject, let alone in a therapeutically effective amount, via intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery concordantly and respectively, to predictably achieve the corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims. 

The prior art fails to disclose reductions to practice of administering nucleic acid expression vectors encoding NeuroD1 protein, fragments, or variants thereof to a subject, let alone in a therapeutically effective amount, via into spinal cord, spinal cord fluid, intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery concordantly and respectively, to predictably achieve the corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims to an area affected by the disruption of normal blood flow in the CNS, as required by the instantly claimed invention. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on the applicant's specification, those of ordinary skill in the art cannot envision the detailed combination of the formulary, administration route, and dosage of a composition encoding a NeuroD1 polypeptide, fragment or variant thereof, nor the genus of contemplated nucleic acid expression vectors encoding said NeuroD1 polypeptide, fragment or variant thereof that is a “therapeutically effective amount” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result corresponding to the generically recited and variously contemplated “effects”, concordantly and respectively, in a subject in need suffering from a disruption of normal blood flow in the CNS, as required by the claim. 

Accordingly, given that the specification does not disclose what is the complete structure of the exceptionally broadly-defined composition formulations, the nexus of said formulation(s) to the dosage(s) nor route(s) of administration, the limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the required starting materials, that is a “therapeutically effective amount” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

5. 	Claims 1-4 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed to a method of treating the effects of disruption of normal blood flow in the central nervous system (CNS) in an individual subject, the method comprising the step of a therapeutically effective dose of a composition comprising exogenous NeuroD1. 
At issue for the purpose of enablement requirements is the required “therapeutically effective dose” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result for the treatment of the effects of disrupted normal blood flow. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims, The Nature of the Invention, The Existence of Working Examples, and The Amount of Direction Provided by the Inventor
The recitation of a “therapeutically effective dose” implies a genus of undisclosed phenotypes by which “therapeutically effective dose” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)). See rejection supra.
For example: 
[0052] discloses a “therapeutically effective dose” is determined by “a significant increase of neurons”.

[00138] discloses a “therapeutically effective dose” is determined by a “greater number of neurons in the subject”, or “the number of reactive glial cells will be reduced”, or “less neuroinhibitory factors will be released”, or “less neuroinflammation”, or more blood vessels…evenly distributed”, or “more permissive to neuronal growth or axon penetration”, or alleviating neurological conditions”. (The Examiner notes that none of “greater number”, “evenly distributed”, “more permissive”, nor “alleviating neurological conditions” are objectively defined, and thus, they, too, are subjective and arbitrary determinations.)
[00345] discloses that at least a first “therapeutically effective dose” achieves “a significant increase” in blood vessels. 
[00348] discloses a “therapeutically effective dose” is determined by an increase in “their motivation for food”. 
[00350] discloses a “therapeutically effective dose” is determined by a grid walking test/foot fault rate. However, instant claims fail to recite what does/does not objectively constitute failing or passing said grid walking test/foot fault rate.
[0039] discloses a “therapeutically effective dose” is determined by a GFAP signal that “increased significantly” 10 days after treatment (but not 5 days), which thus invokes a temporal variable as to when “therapeutically effective” is to be determined.
Conversely, [00315] discloses a “therapeutically effective dose” is determined by a decrease in GFAP signal. See also [00321], “significantly decreased after NeuroD1 treatment”. 
Furthermore, [00303] discloses “A suitable time window for NeuroD1 viral injection after stroke was determined”, thus again evidencing that a “therapeutically effective dose” also requires a temporal variable from which ““therapeutically effective dose” is to be determined. 
If there are multiple ways to measure “therapeutically effective dose”, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement.
However, the specification fails to disclose a first dose that is not therapeutically effective to achieve a significant decrease in pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and 
The specification fails to disclose a first dose that is therapeutically effective to achieve a significant increase in GFAP signal, but is not therapeutically effective to achieve a significant increase in blood vessels, as opposed to a second dose that is therapeutically effective to reduce the number of reactive glial cells, but is not therapeutically effective to improve mobility in a grid walking test/foot fault rate. 
The specification fails to disclose how to transform a first dose that is therapeutically effective to reduce the GFAP signal into a second does that is therapeutically effective to increase the GFAP signal. 
The specification fails to disclose how to transform a first dose that is therapeutically effective to be more permissive to neuronal growth or axon penetration into a second does that is therapeutically effective to generate more blood vessels, evenly distributed. 

The breadth of the instantly claimed “subject” encompasses human and non-human animals, e.g. ([00128], “The subject in need of treatment may be human or non-human mammalian”), wherein said subject may be “non-human primate, cat, dog, sheep, goat, horse, cow, pig, bird, poultry animal and rodent such as but not limited to mouse and rat” [00151], e.g. capybara.  
The breadth of the claimed “disruption of normal blood flow” reasonably encompasses both an increase and a decrease in [normal] blood flow ([00132], “Blood flow within the region may either be increased…., or decreased…”). The breadth of the claimed disorders resulting in “disruption of normal blood flow” encompass ischemia, thrombosis, embolism, hemorrhage, concussion, brain penetration, blast, inflammation, infection, tumor, chronic disease mediated restriction of blood vessels [0014]. Thus, the ordinary artisan would immediately recognize that the “therapeutically effective dose” achieves opposite effects, to wit, increasing blood flow to a normal level, or decreasing blood flow to a normal level.
The specification fails to disclose a first dose that is therapeutically effective to decrease blood flow, but is not therapeutically effective to increase blood flow, as opposed to a second dose that is therapeutically effective to increase blood flow, but is not therapeutically effective to decrease blood flow. 
to transform a first dose that is therapeutically effective to increase blood flow into a second does that is therapeutically effective to decrease blood flow. 

The specification discloses the “therapeutically effective dose” may be administered via intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery [00135]. However, ““administering…..to an area” renders the claim indefinite because the specification fails to disclose the metric by which “to an area” is objectively defined. Rather, such is an arbitrary and subjective determination. The specification fails to disclose, for example, a first intravenous administration that is “to an area” as opposed to a second intravenous administration that is not “to an area”. (See rejection supra)

The specification discloses the “therapeutically effective dose” may be a NeuroD1 protein [00162], or nucleic acid encoding said NeuroD1 protein [0016], said “NeuroD1 protein” encompassing fragments and variants thereof [00161].
The specification fails to disclose fragments or variants of NeuroD1.
The specification fails to disclose NeuroD1 fragments or variants that are ‘functional’, as opposed to NeuroD1 fragments or variants that are not ‘functional’.
The specification fails to disclose a nexus between one or more NeuroD1 fragments or variants that are ‘functional’ for a first set of biological properties, e.g. decrease blood flow, but not functional for a second set of biological properties, e.g. improve “motivation for food”. 
The specification fails to disclose a first NeuroD1 fragment, nor therapeutically effective dose thereof, that objectively is necessarily and predictably capable of achieving “less neuroinflammation”, but not does not objectively constitute failing or passing said grid walking test/foot fault rate, as opposed to a second NeuroD1 fragment that objectively is necessarily and predictably capable of achieving decreased GFAP signal, yet does not also achieve “a significant increase” in blood vessels. 
The specification fails to disclose how to modify or otherwise transform a first NeuroD1 fragment that objectively is necessarily and predictably capable of achieving “less neuroinflammation”, but not does not objectively constitute failing or passing said grid walking into a second NeuroD1 fragment that objectively, necessarily and predictably is capable of achieving decreased GFAP signal, and also achieves “a significant increase” in blood vessels. 

	The breadth of the instantly claimed therapeutic composition encompasses polypeptides, viral and non-viral nucleic acid expression vectors [00134], such as plasmids, viruses, BACs, and YACs [00137]. 
	The specification fails to disclose a “therapeutically effective amount” of a NeruoD1 polypeptide formulation. 
The specification fails to disclose a nexus between the administration route and the pharmaceutical composition dosage so as to achieve a first therapeutic effect as opposed to a second therapeutic effect.
The specification fails to disclose a first NeruoD1 polypeptide, or fragment or variant thereof, formulation administered intranasally that necessarily and predictably achieves an increase in blood flow but not capable of achieving decreased GFAP signal, as opposed to a second NeruoD1 polypeptide, or fragment or variant thereof, formulation administered intranasally that necessarily and predictably achieves a decrease in pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and TNFalpha, but not a significant increase of neurons.
The specification fails to disclose how to modify or otherwise transform a first NeuroD1 polypeptide, or fragment or variant thereof, formulation administered intranasally that necessarily and predictably achieves an increase in blood flow but not capable of achieving decreased GFAP signal, into a second NeruoD1 polypeptide, or fragment or variant thereof, formulation administered intraperitoneally that necessarily and predictably achieves a decrease in pro-inflammatory factors IL-1beta, IFNgamma, IL-6 and TNFalpha, and also a significant increase of neurons.
	The specification fails to disclose a reduction to practice whereby the instantly recited composition is administered to a subject in the form of a NeuorD1 polypeptide, or fragment, or variant thereof, in a “therapeutically effective amount”. 
The specification fails to disclose a reduction to practice whereby the instantly recited composition is administered to a subject in the form of a plasmid, BAC, or YAC encoding a NeuorD1 polypeptide, or fragment, or variant thereof, in a “therapeutically effective amount”. 

Rather, the specification discloses the AAV and retrovirus vectors encoding full-length NeuroD1, e.g. [00238, 245]. 

At best, the specification discloses retroviral or AAV expression vectors encoding wildtype, full-length NeuroD1 [00238, 240, 244-245]. However, the specification discloses [00306] that retroviral vectors cannot generate a large number of neurons for neural repair because the number of dividing glial cells is rather limited. In order to generate a sufficient number of neurons for functional repair after stroke, adeno-associated virus (AAV) was used to infect both dividing and non-dividing glial cells. AAV has the advantage of high infection rate and low pathogenicity in humans, and has been approved by FDA for clinical trials in the treatment of CNS disorders. The specification discloses the use of AAV serotype 9 [00307], whereby said AAV vector is administered directly to the area via stereotactic injection [00232-234].

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Chen et al (U.S. Patent No. 9,717,804; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘804 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘804 does not claim an administration regimen of expression vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘804 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 
Chen et al (U.S. Patent No. 10,201,619; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘619 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘619 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘619 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, the mouse brains “will be examined” for “an increase in neurons in the vicinity of the NeuroD1 retrovirus injection”. 
Chen et al (U.S. Patent No. 10,561,742; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition of a stroke, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘742 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic 
Chen et al (U.S. Patent No. 11,167,044; Applicant’s own prior art) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from Alzheimer’s Disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. 
Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001) is considered relevant prior art for having taught that patients suffering from Alzheimer’s disease also suffer from a “disruption of normal blood flow in the CNS” (e.g., Title; see entire paper). 
‘044 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘044 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘044 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic 
The ordinary artisan would not be able to extrapolate the prophetic examples to necessarily and predictably arrive at a “therapeutically effective dose” of the genus of NeuroD1 pharmaceutical formulations, to wit, protein, fragments, variants, plasmids, BACs, YACs, and viral expression vectors, concordantly and respectively, corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims to be administered via the corresponding contemplated hypothetical intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery [00135].
The prior art fails to disclose reductions to practice of administering NeuroD1 protein, fragments, or variants thereof to a subject, let alone in a therapeutically effective amount, via intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery concordantly and respectively, to predictably achieve the corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims. 
Kojima et al (Nature Medicine 9:596-603, 2003) is considered relevant prior art for having taught a method of NeuroD1 gene therapy for the treatment of diabetes, the method comprising the step of administering an adenoviral expression vector encoding NeuroD1 via tail vein injection (syn. intravenously to the liver; pg 602, col. 1, Methods). Kojima et al are silent as to any biological result and/or therapeutic efficacy in the mouse brain as a result of the intravenous injection route. 
The prior art fails to disclose reductions to practice of administering nucleic acid expression vectors encoding NeuroD1 protein, fragments, or variants thereof to a subject, let alone in a therapeutically effective amount, via into spinal cord, spinal cord fluid, intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering a pharmaceutical composition comprising an AAV9 virus particles encoding wildtype NeuroD1, said AAV9 virus particles encoding wildtype NeuroD1 being present in the pharmaceutical composition at a concentration of at least 1x10^10 genome copies/ml [00243], directly to the affected area via stereotactic injection to arrive at the broadly recited “therapeutically effective amount” that is to be administered to a multicellular organism, including humans, administered via an enormous genus of anatomically different administration routes. Neither the specification nor the claims provide the appropriate polypeptide formularies nor nucleic acid vector formularies to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result in a subject, including humans, in need.
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different NeuroD1 fragments and variants to necessarily and predictably sufficiently treat an enormous plurality of effects caused by disrupted blood flow, constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).

Examiner's Note
The Examiner is aware of the apparent contradiction between applying the AIA  35 U.S.C. 112, first paragraph, lack of adequate written description and lack of enablement rejections presented above and the following AIA  35 U.S.C. 102 and 103 art rejections. For the sake of compact prosecution, all issues relating to the instant application will be set forth in the First Action on the Merits. The art rejections are applied for disclosing knowledge in the art prior to the filing of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claim(s) 1-4 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. 2014/0024599). 
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. 
Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 17-18, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
	Thus, Chen et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

7. 	Claims 1-4, 17-18, and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 2014/0024599) in view of McPhee et al (Molecular Brain Research 135: 112-121, 2005).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. 
Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 

Chen et al disclosed reductions to practice of administering into the subject 3 microliters of a pharmaceutical composition comprising retroviral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min (Examples 5 and 13-14; [0119, 122]).

Chen et al do not disclose a reduction to practice administering into the subject 1-500 microliters of a pharmaceutical composition comprising rAAV particles at a concentration of 10^10 to 10^14 particles/ml at a controlled flow rate of 0.1 to 5microliters/min. 
with respect to Claim(s) 24, McPhee et al is considered relevant prior art for having taught a method of administering AAV to the CNS, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, nucleic acid expression vectors, and gene therapy deliver means. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the recombinant retrovirus encoding NeuroD1 for an adeno-associated virus encoding NeuroD1 being administered into the subject at a volume of 3 microliters of a pharmaceutical composition comprising AAV viral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
An artisan would be motivated to substitute the recombinant retrovirus encoding NeuroD1 for an adeno-associated virus encoding NeuroD1 being administered into the subject at a volume of 3 microliters of a pharmaceutical composition comprising AAV viral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min because Chen et al disclosed the viral expression vector may be a retroviral vector or an adeno-associated viral vector, and McPhee et al successfully demonstrated a reduction to practice of administering a therapeutically effective dose of a recombinant adeno-associated virus expression vector comprising a nucleic acid 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The prior art successfully demonstrates reductions to practice of administering therapeutically effective amounts of viral vectors with sufficient specificity in viral vector dosage, volume, and injection flow rate, for the same or similar function/purpose of the instantly claimed invention, and the ordinary artisan would have recognized that the recited viral vector dosage, volume, and injection flow rate would be predictable over the range. Instant specification fails to disclose an element of criticality of the instantly recited ranges, individually or in combination. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].

With respect to Claims 17-18, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee et al taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘804 claims a method of treating a neurological condition in a subject (claim 1), wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease (claim 3), the method comprising the step of administering to an affected area (claim 4, e.g. local administration) a therapeutically effective amount of an expression vector encoding NeuroD1 (claims 1 and 4). 
With respect to Claim 2, ‘804 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1 (claims 1 and 4). 
Thus, the instant claims are considered anticipated by and/or obvious variants of the ‘804 patented claims. 

9. 	Claims 3-4 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804 in view of Chen et al (U.S. 2014/0024599).
	While ‘804 does not claim the expression vector is a recombinant viral expression vector, more specifically a recombinant adeno-associated virus expression vector. When one looks to the ‘804 specification for the definition of “expression vector” recited in claim 1, one finds that the 
Furthermore, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 17-18, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
Thus, instant claims are considered to be obvious variants of the ‘804 patented claims. 

10. 	Claims 3-4, 17-18, and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 3-4 and 17-18 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005).
	‘804 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘804 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee et al is considered relevant prior art for having taught a method of administering AAV to the CNS, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery).
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl 
McPhee et al taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
With respect to Claims 17-18, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee et al taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘804 patented claims. 

11. 	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘619 claims a method of treating a neurological condition in a subject (claims 1, 5, 18), wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease (claims 3, 10), the method comprising the step of administering to an affected area (claims 4, 11-13, 18, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector encoding NeuroD1 (claims 5-8, 18). 
With respect to Claims 2-4, ‘619 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1, more specifically a recombinant viral vector, to wit, a retroviral vector or an adeno-associated viral vector (claims 5-8, 18). 
Thus, the instant claims are considered anticipated by and/or obvious variants of the ‘619 patented claims. 

Claims 3-4 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619 in view of Chen et al (U.S. 2014/0024599).
	‘619 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 17-18, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

13. 	Claims 3-4, 17-18, and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 1-4 and 17-18 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005). 
‘619 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘619 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee et al is considered relevant prior art for having taught a method of administering AAV to the CNS, the method comprising the step of stereotactic microinjection 
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
McPhee et al taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
With respect to Claims 17-18, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee et al taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

14. 	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,561,742. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘742 claims a method of treating a neurological condition in a subject (claim 1), wherein the subject in need is suffering from a neurological condition of a stroke, the method comprising the step of administering to an affected area (claim 1, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector encoding NeuroD1 (claim 1). 
With respect to Claims 2-4, ‘742 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1, more specifically a recombinant viral vector, to wit, an adeno-associated viral vector (claims 1, 5). 
. 

15. 	Claims 3-4 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,561,742 in view of Chen et al (U.S. 2014/0024599).
	‘742 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 17-18, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
Thus, instant claims are considered to be obvious variants of the ‘742 patented claims. 

16. 	Claims 3-4, 17-18, and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,561,742 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 1-4 and 17-18 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005). 
‘742 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘742 specification for written description of a “therapeutically effective dose”, Example 2 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 5 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 13-14 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
with respect to Claim(s) 24, McPhee et al is considered relevant prior art for having taught a method of administering AAV to the CNS, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery).
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
McPhee et al taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
With respect to Claims 17-18, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee et al taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘742 patented claims. 

17. 	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘044 claims a method of treating a neurological condition in a subject (claim 1), wherein the subject in need is suffering from Alzheimer’s Disease, the method comprising the step of administering to an affected area (claim 1, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector encoding NeuroD1 (claim 1). 

With respect to Claims 2-4, ‘044 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1, more specifically a recombinant viral vector, to wit, an adeno-associated viral vector (claims 2-4). 
Thus, the instant claims are considered anticipated by and/or obvious variants of the ‘044 patented claims. 

18. 	Claims 3-4 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001), as applied to Claims 1-4 above, and in further view of Chen et al (U.S. 2014/0024599).
	‘044 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 17-18, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
Thus, instant claims are considered to be obvious variants of the ‘044 patented claims. 

19. 	Claims 3-4, 17-18, and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001) and Chen et al (U.S. 2014/0024599), as applied to Claims 1-4 and 17-18 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005). 

Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee et al is considered relevant prior art for having taught a method of administering AAV to the CNS, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery).
With respect to Claims 2-4, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
McPhee et al taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
With respect to Claims 17-18, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee et al taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘044 patented claims. 

Citation of Relevant Prior Art

	Wolfson et al (Neurology 35(10): 1399-405, 1985; abstract only) is considered relevant prior art for having taught that patients suffering from Parkinson’s disease also suffer from a “disruption of normal blood flow in the CNS”.

Hays et al (Cell Molecular Neurobiol. 36: 167-179; available online February 22, 2016) is considered relevant prior art for having taught that disruption of normal blood flow in the CNS is a biomarker of preclinical Alzheimer’s Disease (Title). 

	Stoica et al (Curr. Protocols Microbiol. Unit 14D.5, 25 pages, first published May 1, 2013; doi: 10.1002/9780471729259.mc14d05s29) is considered relevant prior art for having taught a method of administering a composition comprising AAV viral vector particles, at a dose of 10^12 to 10^13 vector genomes/ml, to a mouse brain via stereotactic injection (pg 2, Basic Protocol 1; Figure 1) at a flow rate of 0.1 to 0.2 microliters/min, as such does not cause significant damage to the tissue. Higher infusion rates are often associated with reflux of the injectate along the needle track (pg 5, item 9). 

Conclusion
21. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633